 


114 HRES 237 IH: Declaring that achieving the primary goal of the National Plan to Address Alzheimer’s Disease of the Department of Health and Human Services to prevent and effectively treat Alzheimer’s disease by 2025 is an urgent national priority.
U.S. House of Representatives
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS
1st Session
H. RES. 237 
IN THE HOUSE OF REPRESENTATIVES 
 
April 30, 2015 
Ms. Maxine Waters of California (for herself, Mr. Smith of New Jersey, Mr. Fattah, and Mr. Garamendi) submitted the following resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
RESOLUTION 
Declaring that achieving the primary goal of the National Plan to Address Alzheimer’s Disease of the Department of Health and Human Services to prevent and effectively treat Alzheimer’s disease by 2025 is an urgent national priority. 
 
 
Whereas the number of individuals in the United States with Alzheimer's disease and related dementias (referred to in this preamble as “Alzheimer's”) is as high as 5,200,000, which is more than double the number in 1980; Whereas based on the trajectory of Alzheimer's, as many as 16,000,000 individuals in the United States may have Alzheimer’s by 2050; 
Whereas the increasing prevalence of Alzheimer’s and other dementias is a global health crisis that afflicts an estimated 44,000,000 individuals worldwide as of December, 2013 and may afflict over 135,000,000 individuals by 2050; Whereas Alzheimer’s is a leading cause of death in the United States with new data indicating that more than 500,000 deaths each year are attributable to the disease; 
Whereas Alzheimer's is the only disease among the top 10 causes of death in the United States without an effective means of prevention, treatment, or cure; Whereas Alzheimer’s places an enormous financial strain on families, the health care system, and State and Federal budgets; 
Whereas the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) and the Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) are estimated to bear more than two-thirds of the total costs of this care in 2015; Whereas a RAND Corporation study published in 2013 and commissioned by the National Institute on Aging found that Alzheimer’s is the costliest disease in the United States, costing more than cancer and heart disease; 
Whereas in 2013, an estimated 15,500,000 family members and friends of individuals with Alzheimer's provided those individuals with 17,700,000,000 hours of unpaid care, an amount valued at more than $220,000,000; Whereas Alzheimer’s disease has a disproportionate impact on many populations including women, African-Americans, and Latinos; 
Whereas the global cost of Alzheimer’s exceeds $600,000,000,000 each year, an amount equal to approximately 1 percent of the world’s gross domestic product; Whereas in December 2013, the G–8 nations met and adopted a political declaration supporting the goal of a cure or disease-modifying therapy for dementia by 2025 as well as collectively and significantly increasing resources committed to dementia research; 
Whereas Alzheimer’s takes an emotional and physical toll on caregivers that results in a higher incidence of chronic conditions, such as heart disease, cancer, and depression among caregivers; Whereas the National Plan to Address Alzheimer’s Disease of the Department of Health and Human Services enables family caregivers of individuals with Alzheimer's to provide care while maintaining personal health and well-being; 
Whereas the National Plan to Address Alzheimer’s Disease supports informal caregivers by—  (1)identifying the support needs of caregivers;  
(2)developing and disseminating modes for intervention;  (3)providing information that caregivers need, particularly in crisis situations; and  
(4)assisting caregivers in maintaining personal health and well-being; Whereas a strong and sustained research effort is the best tool to slow the progression and ultimately prevent the onset of Alzheimer’s; 
Whereas while the cost to the Medicare and Medicaid programs of caring for Alzheimer’s patients is estimated to be $153,000,000,000 in 2015, the United States, through the National Institutes of Health, will spend about $586,000,000 on Alzheimer’s research in 2015; Whereas the Chairman of the Advisory Council on Alzheimer's Research, Care, and Services created by the National Alzheimer’s Project Act (42 U.S.C. 11225) has testified before Congress that the United States must devote at least $2,000,000,000 each year to Alzheimer’s research to reach the goal of preventing and effectively treating Alzheimer’s by 2025; and 
Whereas the public members of the Advisory Council on Alzheimer's Research, Care, and Services unanimously agree with the testimony of the Chairman regarding the amount of money required to reach the goal for 2025: Now, therefore, be it  That the House of Representatives— 
(1)is committed to strengthening the quality of care and expanding support for individuals with Alzheimer’s disease and related dementias (referred to in this resolution as “Alzheimer's”) and family caregivers of individuals with Alzheimer's;  (2)declares that achieving the primary goal of the National Plan to Address Alzheimer’s Disease to prevent and effectively treat Alzheimer’s by 2025 is an urgent national priority; 
(3)recognizes that bold action and considerable increases in funding are necessary to meet that goal;  (4)encourages greater collaboration between the United States and other global governments, particularly the G–7 nations, to advance a global Alzheimer’s and dementia research plan;  
(5)supports innovative public-private partnership and the pursuit of innovative financing tools, incentives and other mechanisms to accelerate the pursuit of disease-modifying therapies; and  (6)strives to—  
(A)significantly increase the amount of funding the United States spends on Alzheimer’s research in fiscal year 2016; and  (B)develop a plan for fiscal years 2017 through 2020 to meet the target of the Advisory Council on Alzheimer's Research, Care, and Services for the United States to spend $2,000,000,000 each year on Alzheimer's research. 
 
